      Case 2:20-cv-00823-RAH-CSC Document 27 Filed 05/13/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

JASON VOTROBEK,                             )
Reg. No. 62966-019,                         )
                                            )
       Plaintiff,                           )
                                            )         CASE NO.
v.                                          )         2:20cv823-RAH-CSC
                                            )               (WO)
DEMETRIUS SANDERS, et al.,                  )
                                            )
       Defendants.                          )

                                        ORDER

       On November 5, 2020, the Magistrate Judge entered a Recommendation (Doc. 7) to

which no timely objections have been filed. After an independent review of the file and

upon consideration of the Recommendation, and for good cause, it is ORDERED as

follows:

       1. The Recommendation of the Magistrate Judge (Doc. 7) is ADOPTED;

       2. The Plaintiff’s complaint against Defendant BOP is DISMISSED without

prejudice in accordance with the provisions of 28 U.S.C. § 1915A(e)(2)(B)(ii);

       3. Defendant BOP is DISMISSED as a party; and

       4. This case against remaining Defendants is referred back to the Magistrate Judge

for further proceedings.

       DONE, on this the 13th day of May, 2021.


                                               /s/ R. Austin Huffaker , Jr.
                                         R. AUSTIN HUFFAKER, JR.
                                         UNITED STATES DISTRICT JUDGE
